
	
		III
		110th CONGRESS
		1st Session
		S. RES. 283
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2007
			Mr. Casey submitted the
			 following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States Postal Service should discontinue the practice of contracting out
		  mail delivery services. 
	
	
		Whereas letter carriers of the United States Postal
			 Service provide mail delivery service to over 144,000,000 homes and businesses
			 across the Nation;
		Whereas the contracting out of mail delivery services is
			 being increasingly promoted by the Postal Service as a key business strategy
			 for its core function;
		Whereas by contracting out letter carrier positions, the
			 Postal Service is bypassing the hiring process that ensures that only qualified
			 people handle America's mail;
		Whereas the contracting out of mail delivery services
			 limits the ability of the Postal Service to prevent, investigate, and prosecute
			 mail theft, mail fraud, and other illegal uses of the mail; and
		Whereas the protection of our mail delivery services is a
			 vital component of our national security: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States Postal Service should discontinue the practice of
			 contracting out mail delivery services.
		
